Case 1:19-cv-06338-AT-KNF Document 22 Filed 07/13/20 Page 1 of 2
        Case 1:19-cv-06338-AT-KNF Document 22 Filed 07/13/20 Page 2 of 2




        Accordingly, the petition for a writ of habeas corpus pursuant to 28 U.S.C. § 2254, ECF
No. 2, is DENIED.

        A petitioner may appeal the denial of a § 2254 application only if the district court or the
court of appeals issues a certificate of appealability (“COA”). 28 U.S.C. § 2253(c). To obtain a
COA, a petitioner must “show that reasonable jurists could debate whether (or, for that matter,
agree that) the petition should have been resolved in a different manner or that the issues
presented were adequate to deserve encouragement to proceed further.” Miller-El v. Cockrell,
537 U.S. 322, 336 (2003) (internal quotation marks, citation and alterations omitted).
Petitioner’s application fails under a straightforward application of clear legal standards, on
which reasonable jurists could not disagree. Accordingly, a COA is DENIED.

       The Clerk of Court is directed to mail a copy of this order to Petitioner pro se. This case
remains closed.

       SO ORDERED.

Dated: July 13, 2020
       New York, New York
